  Case 18-31976       Doc 29     Filed 08/26/19 Entered 08/26/19 19:17:35            Desc Main
                                   Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                       )     Case No: 18-31976
                                    )
     Domonique R Johnson            )     Chapter 13
                                    )
                                    )     Judge: Carol A. Doyle
                 Debtor(s)          )
_________________________________________________________________________

                                     NOTICE OF MOTION

TO:    Domonique R Johnson, 4205 206th Pl Matteson, IL 60443 via mail

       Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603 via ECF clerk’s
       electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

       PLEASE TAKE NOTICE that on September 17, 2019 at 10:00 a.m., I shall appear before
the Honorable Carol A. Doyle at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 742,
Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler

                                   CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on August 26,
2019 before the hour of 8:00 p.m.


                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 18-31976      Doc 29       Filed 08/26/19 Entered 08/26/19 19:17:35         Desc Main
                                    Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )      Case No: 18-31976
                                             )
       Domonique R Johnson                   )      Chapter 13
                                             )
                                             )      Judge: Carol A. Doyle
                      Debtor(s)              )

_________________________________________________________________________

                   MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Domonique R Johnson (hereafter referred to as “the Debtor”),

by and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this

Motion and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       November 13, 2018 and her Plan was confirmed on January 29, 2019.

   3. The Debtor’s confirmation Order provides for a plan payment of $193 for 36 months with

       unsecured creditors receiving at least 10% of their unsecured claims.

   4. The Debtor has fallen behind on her plan payments and a default has accrued, as of the

       date of this motion the current default is $965. The Debtor did make a recent trustee

       payment on August 23, 2019 and that payment has not posted yet.

   5. The Debtor fell behind on her plan payments because she moved and incurred moving

       expenses and at her new rental had to put down a security deposit of $1,800.

   6. The Debtor is able to make her plan payments going forward but she is unable to catch up

       on the full default amount.
  Case 18-31976       Doc 29     Filed 08/26/19 Entered 08/26/19 19:17:35             Desc Main
                                   Document     Page 3 of 3


   7. The Debtor seeks to modify the plan to defer the current trustee’s default to the end of the

       plan.

   8. The Debtor has filed the instant case in good faith and is in a position to proceed with the

       plan of reorganization.



        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.




Dated: August 26, 2019                                Respectfully Submitted,

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
